SMITH, Judge,
dissenting:
The majority are of the view that the evidence was sufficient in this case to support the trial court’s finding that “the above named child did commit the offenses as alleged in the petition,” namely, attempt to enter a conveyance with intent to commit an offense therein, and loitering. I conceive that the evidence was insufficient to support the trial court’s finding in re-, spect to either count, and would therefore reverse the order appealed. Section 39.-14(1), Florida Statutes (1975); State v. Ecker, 311 So.2d 104 (Fla.1975), cert. den., 423 U.S. 1019, 96 S.Ct. 455, 46 L.Ed.2d 391 (1975).